*94
Opinión del Tribunal.

Considerando: que la nulidad de las cancelaciones practi-cadas por los Registradores de la Propiedad no puede decre-tarse en la vía gubernativa, sino por los Tribunales de Jus- " ticia, y en el juicio declarativo correspondiente, y que tampoco es competente este Tribunal Supremo para resolver guber-nativamente sobre el segundo extremo que subsidiariamente se interesa en el anterior escrito. No há lugar á lo que en el mismo se solicita, y estése á lo dispuesto en providencia de 20 de Abril último en el anterior escrito de queja, de la que es reproducción la que se formula en el presente; y co-muniqúese.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados Hernández, Figueras y MacLeary.
El Juez, Asociado Sr. Sulzbacher no intervino en la discu-sión de este caso.